Motion by claimant-appellant for extension of time to perfect appeal from decision of the Workmen’s Compensation Board dated June 5, 1975, and for other relief, denied, as academic, with $20 costs against the board. Cross motion to dismiss appeal as moot granted, and appeal dismissed with $20 costs against the board. The award of costs to claimant-appellant on these motions is indicated by the board’s failure to serve a full record list (12 NYCRR 300.18) although nearly two years passed since the date of the filing of the notice of appeal, and by the board’s belated resolution of June 21, 1977 which rescinded its prior decision six days after claimant-appellant filed the instant motion in this court (cf. Matter of Hutton v Ford Motor Co., 3 AD2d 169, 171). Greenblott, J. P., Sweeney, Kane, Mahoney and Herlihy, JJ., concur.